Citation Nr: 1330557	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  11-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for kyphosis prior to April 24, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to service connection for right knee plica.

3.  Entitlement to service connection for social phobia (claimed as anxiety and depression).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2007 to March 2008.

This case comes to the Board of Veterans' Appeals (Board) on appeal from the April 2009 and January 2013 rating decisions by the RO in New York, New York.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the Virtual VA and VBMS system, to ensure a complete review of the evidence in this case.


FINDING OF FACT

On August 15, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for kyphosis prior to April 24, 2012, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for right knee plica have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for social phobia (claimed as anxiety and depression) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in August 2013, the Veteran indicated that he wished to withdraw his appeals currently before the Board.  Given his clear intent to withdraw his appeals, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeals are dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


